Citation Nr: 0415752	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  93-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Osgood-Schlatter's 
disease of the right knee.

2.  Entitlement to service connection for herniated nucleus 
pulposus L4-5.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stress fracture 
of the right foot.

4.  Entitlement to a total disability rating due to 
individual unemployability.

5.  Entitlement to a temporary total disability rating due to 
convalescence following low back surgery.

6.  Entitlement to a temporary total disability rating due to 
convalescence following right knee surgery.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 1982 
and from June 1983 to June 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal of whether new and material evidence has been 
received to reopen the claim for service connection for 
Osgood-Schlatter's disease arises from a November 1992 
decision.  In October 1995, this issue was remanded to the RO 
for additional action.  The case was returned to the Board 
and in July 1999 the case was again remanded to the RO for 
additional action.  The case has been returned to the Board 
for further consideration.  The remaining issues arise from 
other rating decisions by the RO and have not been the 
subject of prior remands.

The October 1995 and July 1999 remands from the Board 
addressed the issue of whether new and material evidence has 
been received to reopen the claim for service connection for 
bilateral Osgood-Schlatter's disease.  However, the veteran 
is currently service connected for the post operative 
residuals of a dislocated left kneecap.  Accordingly, there 
is no need to further address service connection of the left 
knee since disability of that knee is already service 
connected.  Therefore, this decision will address reopening 
the service connection claim for the right knee disability 
and the issue of service connection for a right knee 
disability identified as patellofemoral syndrome.  As 
determined below, service connection is being granted for 
disability of the right knee which will result in disability 
of both knees being service connected.  

The veteran and his spouse presented testimony before the 
undersigned at a hearing at the RO in September 1993.  A 
transcript of the hearing testimony has been associated with 
the claims file.  

This decision will address the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for Osgood-Schlatter's disease of the 
right knee and service connection for patellofemoral syndrome 
of the right knee.  The remand that follows will address the 
remaining issues listed on the first page of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A rating decision in November 1990 denied service 
connection for old probable bilateral Osgood-Schlatter's 
disease.  The veteran was notified of this determination and 
his appellate rights in a November 21, 1990, VA letter.  

3.  The veteran submitted a timely notice of disagreement and 
on December 9, 1991, a statement of the case was issued.  

4.  A substantive appeal was not received within 60 days of 
the statement of the case.  

5.  Evidence received since the November 1990 rating decision 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for patellofemoral syndrome of the 
right knee.  

6.  The veteran had complaints of right knee pain in service 
and following service which was later identified as 
patellofemoral syndrome.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision denying service 
connection for bilateral Osgood-Schlatter's disease is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), (b), 20.1103 (2003). 

2.  Evidence received subsequent to the November 1990 
determination is new and material, and the claim for service 
connection for disability of the right knee is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 

3.  Patellofemoral syndrome of the right knee was incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case was previously before the Board for consideration 
of the issue of whether new and material evidence has been 
received to reopen a service connection claim for bilateral 
Osgood-Schlatter's disease.  In a November 2000 rating 
decision, the RO reopened the claim for service connection 
Osgood-Schlatter's disease or patellofemoral syndrome of the 
right and left knees.  However, as a preliminary matter, 
regardless of the RO's action in determining whether new and 
material evidence has been submitted, the Board still has a 
legal duty to consider the new and material issue in the 
first instance.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2003).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision.  Following issuance of a statement of the 
case, the claimant has 60 days from the date of the statement 
of the case or one year from the date of notification of the 
decision being appealed, whichever is longer, in which to 
submit a substantive appeal.  If a timely NOD or substantive 
appeal is not filed within the required time periods, the 
decision becomes final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a), (b), 20.1103 (2003).

A rating decision in November 1990 denied service connection 
for old probable bilateral Osgood-Schlatter's disease.  The 
veteran was notified of this determination and his appellate 
rights in a November 21, 1990, VA letter.  The veteran 
submitted a timely notice of disagreement and on December 9, 
1991, a statement of the case was issued.  However, the 
substantive appeal was not mailed until February 18, 1992, 
and not received at the RO until February 21, 1992.  Since 
more than one year had elapsed since notification of the 
decision and the substantive appeal was not mailed or 
received within 60 days of the statement of the case, the 
veteran did not perfect the appeal and the November 1990 
decision became a final determination.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
(b), 20.1103 (2003). 

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§ 5108 (West 2002).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the veteran's claim was received prior to that 
date, the amended definition of new and material evidence is 
not applicable to the veteran's claim to reopen. 

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
November 1990 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for disability of the knees, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2003).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The prior denial of service connection for old probable 
bilateral Osgood-Schlatter's disease was on the basis that 
the disability existed prior to service and was not 
aggravated by service.  A December 1997 VA examination that 
was based on a thorough review of the claims file and 
evaluation of the veteran indicates the veteran had multiple 
diagnoses related to the knees which were consistent with 
extra-articular knee pain or anterior knee pain which equals 
patellofemoral syndrome.  The examiner indicated that this 
was clearly documented in the service medical records as well 
as extensively documented after discharge.  The examiner 
indicated that there were no notes during the extensive 
review which would indicate that the veteran's knee pain was 
due to Osgood-Schlatter's disease.  Additionally, an October 
2003 VA clinical record notes that the clinician reviewed 
records brought in by the veteran which dated to the mid 
1980's which documented problems with his knees while still 
in service and that the veteran had complaints of bilateral 
knee pain for years.  The clinician indicated that the knee 
conditions originated with military trauma and have gradually 
worsened over the years.  

The December 1997 VA examination indicates that the veteran's 
knee condition in service was actually extra-articular knee 
pain or anterior knee pain which equals patellofemoral 
syndrome.  The examiner indicated that the veteran's knee 
problems were due to patellofemoral syndrome and not due to 
Osgood-Schlatter's disease.  Since the basis for the prior 
denial was that the veteran's knee complaints were due to 
Osgood-Schlatter's disease which existed prior to service, 
this examination indicates that the veteran's knee problems 
in service were not related to that disorder but rather were 
due to another cause.  Additionally, the 2003 VA clinical 
record indicates that the veterans knee problems originated 
in service and have continued since service.  These opinions 
indicate that the veteran's knee disability was incurred in 
service.  Accordingly, this evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the service connection claim.  
Therefore, the evidence is new and material.  38 C.F.R. 
§ 3.156(a) (2001).  Since new and material evidence has been 
received, the claim for service connection for a knee 
disability identified as patellofemoral syndrome of the right 
knee is reopened.  38 U.S.C.A. § 5108 (West 2002).

The claim for service connection for a knee disability 
identified as patellofemoral syndrome of the right knee is 
reopened.  The Board will now address the issue of service 
connection.  

The service medical records show the veteran complained of 
bilateral knee pain in November 1984.  The veteran was 
hospitalized in January and February 1985 where a diagnosis 
of anterior knee pain syndrome was established.  The 1986 
medical board established a diagnosis of bilateral knee pain 
without physical findings primarily in the left knee.  The 
veteran was found fit for duty.  The veteran was discharged 
from service in June 1986.  Following service in April 1988, 
the veteran had an accident at work.  A May 1988 private 
medical evaluation shows an impression of contusion of both 
knees left worse than right.  The veteran indicated that he 
had no problems prior to this.  An August 1989 private 
evaluation for an insurance company indicates the veteran's 
complaints about his knees were essentially the same as 
reported by VA and the Army.  The diagnosis shown in an 
October 1990 VA examination indicates that the veteran had 
had injuries to both knees.  The veteran received a VA 
examination in December 1997 where the examiner thoroughly 
reviewed the claims file.  The examiner indicated that the 
veteran had multiple diagnoses related to the knees including 
anterior knee pain syndrome, patellofemoral syndrome, and 
chondromalacia patella consistent with extra-articular knee 
pain.  The examiner also indicated that anterior knee pain 
equaled patellofemoral syndrome.  The examiner indicated that 
this was clearly documented in the service medical records as 
well as extensively documented after discharge.  An October 
2003 VA clinical record notes that the clinician reviewed 
records brought in by the veteran which documented problems 
with his knees while still in service and that the veteran 
had complaints of bilateral knee pain for years.  The 
clinician indicated that the knee conditions originated with 
military trauma and have gradually worsened over the years.  

The service medical records show that the veteran had right 
anterior knee pain.  Post service medical records show that 
the veteran received a contusion to the knees in 1988 
following service.  However, in December 1997, after 
reviewing the claims file which included the records related 
to the 1988 contusion, a VA examiner indicated that the 
veteran's patellofemoral syndrome was clearly documented in 
service and after service.  The examiner did not indicate 
that the 1998 contusion was an intercurrent injury.  Since 
the veteran is presumed to be in sound condition at the time 
of entry into service, this examination report shows that the 
veteran's patellofemoral syndrome had its origins in service.  
Additionally, the October 2003 VA clinical record shows the 
current knee condition originated with military trauma and 
had gradually worsened over the years.  This evidence shows 
that the veteran's current right knee disorder began in 
service.  There is no evidence in the record which indicates 
that the veteran's patellofemoral syndrome originated after 
service.  Accordingly, the veteran's patellofemoral syndrome 
of the right knee was incurred in service.  38 C.F.R. § 3.303 
(2003).

Based on the above, the evidence favors granting service 
connection for patellofemoral syndrome of the right knee.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

The veteran is being granted the benefit sought in his claim 
and appeal, i.e. service connection for a right knee 
disability.  Therefore, any failures in notice or development 
of the evidence under the VCAA are not prejudicial to the 
veteran.  Accordingly, there are no further evidentiary 
development actions to be undertaken to comply with the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003). 


ORDER

The claim for service connection for patellofemoral syndrome 
of the right knee is reopened and service connection for 
patellofemoral syndrome of the right knee is granted.


REMAND

In an Appeal to Board of Veterans' Appeals (VA Form 9) which 
was received in February 2001, the veteran requested a 
hearing before a member of the Board at the RO.  
Additionally, in a March 2001 response to a letter sent from 
the RO, the veteran again indicated he wanted a hearing 
before the Board at the RO.  The record does not show that 
such a hearing was scheduled or that the veteran has ever 
withdrawn the request for the hearing.  It is noted that an 
addition VA Form 9 was submitted in June 2003, but the 
questions concerning a hearing were not filled in.  
Accordingly, it must be concluded that the request for a 
travel board hearing remains in effect.  Therefore, this case 
must be returned to the RO to schedule a hearing.  
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
travel board hearing at the RO before a 
member of the Board.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this remand are to ensure compliance with due 
process considerations and to schedule a hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




